ARTICLE VII, SEC. 9, of the Constitution, clearly implies that the valuation upon which city taxes are to be uniformly levied, is to be, that assessed by the Township Trustees.
The question is, whether a clause in the charter of the city of Wilmington, (Private Act 1868-'69, chap. 6, sec. 10,) which authorizes the Mayor and Aldermen of that city, from time to time, to assess the value of property within the city, for taxation by the city, is constitutional? We are of opinion that it is not. The Constitution, Art. V. sec. 3, provides that all property shall be taxed by an uniform rule. It is true that the Constitution is here especially providing for, and speaking in reference to, taxation by the State and counties, but the language is general enough to cover taxation by every municipal corporation having a power to tax. Art. VII, entitled "municipal corporations," after providing by sec. 6, that the Township Trustees should assess the taxable property of their townships, proceeds, in sec. 9, to enact, that all taxes levied by any county, city, town, or township shall be uniform and ad valorem upon all property, c. This section, being placed where it is, clearly implies that the valuation upon which city taxes are to be uniformly levied, is to be that assessed by the Township Trustees.
Taxation cannot be "by an uniform rule" if each municipal corporation can assess the property liable to it at a different value. Every city must be either a township or part of one, and there can be no reason why the valuation of the Township Trustees should not suffice for city taxation, as it does for taxation by the State, county, and township. Valuations, by distinct authorities, are an unnecessary expense and annoyance *Page 76 
to the citizen. The more general in its application a law can be made, the more likely it is to be understood, remembered and obeyed. Special regulations, applying only within certain limited localities, serve only to perplex all but professional experts, and continues to oppress the ignorant.
The Mayor and Aldermen of Wilmington must be governed in their levy of city taxes, by the valuation of the Township Trustees.
PER CURIAM. Judgment below reversed, and judgment for the plaintiff according to the case agreed.